Title: To Alexander Hamilton from Thomas Parker, 28 November 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Camp Near Harpers ferry 28 Novr. 1799
          
          The land purchased for public use has lately Been Surveyed—It Contains one hundred & ninety Six Acres & 18 poles Amounting to Two Thousand one hundred & Seventy Two dollars & one third which money is made payable the first day of Jany next—
          I am Sorry to be Troublesome to you But I must Request you Sir to write to the proper authority & Request that the Contract that has been made may be fullfilled
          with the Highest Respect I have the honor to be Sir Your Obed Servt
          
            Thomas Parker
          
        